MEMORANDUM **
Vedein Mazariegos-Mendez, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeal’s (“BIA”) order dismissing her appeal of the Immigration Judge’s decision denying her application for asylum and withholding of deportation. Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a), as amended by section 309(c) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996. We deny the petition for review. Substantial evidence supports the BIA’s decision; the record does not compel the conclusion that Mazariegos is eligible for asylum. See INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.